Citation Nr: 0407036	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-12 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a myotomy for esotropia of the 
left eye.

2.  Entitlement to an increased evaluation for a left 
shoulder disability with subluxation of acromioclavicular 
joint and distal clavicular degeneration, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an effective date, prior to October 14, 
1997, for the grant of service-connection for a left shoulder 
disability with subluxation of acromioclavicular joint and 
distal clavicular degeneration, based on clear and 
unmistakable error (CUE) in a March 1968 rating decision.


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran served on active duty from August 1967 to 
November 1967.

The claims file contains a report of an unappealed rating 
decision in June 1968 wherein entitlement to service 
connection for postoperative residuals of a myotomy for left 
eye esotropia was denied.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) determinations and rating 
decisions dating from March 1998.

While the RO has developed the claim of entitlement to 
compensation benefits for a left eye disability on the basis 
of direct service connection, the Board of Veterans' Appeals 
(Board) notes that, as reported above, entitlement to service 
connection for a left eye disability was previously denied by 
the RO.  Accordingly, the veteran's claim may only be 
reopened and considered on the merits if new and material 
evidence has been submitted. See 38 U.S.C.A. §§ 5108, 7105); 
38 C.F.R. §§ 3.156(a), 20.1103; Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996). Accordingly, the Board has 
recharacterized the claim of entitlement to service 
connection for postoperative residuals of a myotomy for 
esotropia of the left eye on the basis of whether new and 
material evidence has been submitted to reopen a claim 
therefor.

During the development of the appeal the veteran withdrew the 
claim of entitlement to a total disability rating based on 
individual unemployability from appellate consideration.

In September 2000, the veteran withdrew his request for a 
travel Board hearing at the RO.

Additionally, it is noted that the matters on appeal were 
previously before that Board in February 2001.  At that time, 
a remand was ordered to accomplish further development.

The RO most recently affirmed the determinations previously 
entered in February and October 2003.

Finally, the issue of entitlement to service connection for 
postoperative residuals of a myotomy for esotropia of the 
left eye on a de novo basis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  Such 
issue will thus be addressed in the REMAND, following the 
ORDER in this decision.  VA will notify you if further action 
is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for left 
and right eye conditions (now characterized as postoperative 
residuals of a myotomy for esotropia of the left eye) when it 
issued an unappealed rating decision in June 1968.

2.  Evidence submitted since the June 1968 rating decision, 
when viewed in the context of the entire record, is not 
duplicative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The competent medical evidence shows the veteran to be 
right-hand dominant.

4.  The veteran's left shoulder disability with subluxation 
of acromioclavicular joint and distal clavicular degeneration 
is currently productive of complaints of pain, crepitance and 
loss of motion; objectively, with additional functional loss 
due to pain, weakness, etc. 

5.  The veteran separated from service in November 1967; he 
filed a claim for compensation for a left shoulder disability 
with subluxation of acromioclavicular joint and distal 
clavicular degeneration within 1 year from separation; 
however, such claim was denied in March 1968 and no appeal 
was initiated.  

6.  The March 1968 decision wherein the RO denied service 
connection for a left shoulder disability was reasonably 
supported by evidence then of record, does not contain any 
error of fact or law that when called to the attention of 
later reviewers, compels the conclusion to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error; and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied.

7.  On October 14, 1997, the RO received correspondence 
construed as a request to reopen a claim of entitlement to 
service connection for a left shoulder disability with 
subluxation of acromioclavicular joint and distal clavicular 
degeneration; no earlier correspondence can be construed as 
an informal claim for the benefit sought.  

8.  In a March 1998 rating decision, the RO granted service 
connection for a left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration, 
at 20 percent disabling, effective October 14, 1997.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1968 rating 
decision, wherein the RO denied entitlement to service 
connection for left and right eye conditions (now 
characterized as postoperative residuals of a myotomy for 
esotropia of the left eye), is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 5103, 5103A, 5107(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.160(d), 20.1103 (2003).

2.  The schedular criteria for an increased evaluation of 30 
percent for left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 
(2003).

3.  The March 1968 rating decision wherein the RO denied 
entitlement to service connection for a left shoulder 
disability did not contain CUE.  38 C.F.R. § 3.105 (2003).

4.  The criteria for an effective date, prior to October 14, 
1997, for a grant of entitlement to service connection for a 
left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration, 
have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA determination, as well as the applicable 
law.  Moreover, letters dated in September 2001 and April 
2003 apprised the veteran of the information and evidence he 
needed to submit to substantiate his claims, as well as VA's 
development assistance.  

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.


Furthermore, with respect to the issues of entitlement to an 
increased rating and an earlier effective date for a left 
shoulder disability, it has been determined by VA's Office of 
the General Counsel (hereinafter referred to as "GC") that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A. § 5103(a) is 
not required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-03.  

Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case.  Thus, 
further analysis as to the sufficiency of notice does not 
apply to this issue.  Such issues are, for the same reason, 
excluded from the discussion that immediately follows, 
concerning the timing of notice. 

The United States Court of Appeals for Veteran Claims' 
(CAVC's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for postoperative residuals of a myotomy 
for esotropia of the left eye, a substantially complete 
application was received on October 14, 1997.  

Thereafter, in a rating decision dated in November 1997, the 
RO denied the request.  Only after that rating action was 
promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are VA 
examination reports.  Additionally, lay statements, including 
the veteran's own contentions, are associated with the claims 
file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to   whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).




If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 
(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.
New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Disability Evaluations

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability. 38 U.S.C.A. § 1155 (West 2002).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1 (2003).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).


Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.


Earlier Effective Dates

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 U.S.C.A. § 5110.

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

The VA administrative claims process recognizes formal and 
informal claims. A formal claim is one that has been filed in 
the form prescribed by the Secretary.  Any communication or 
action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  
When a claim has been filed which meets the requirements of 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The U.S. Court of Appeals for the Federal Circuit (CAFC), in 
Rodriguez, supra, pointed out that for purposes of 
establishing the requirements and procedures for seeking 
veterans' benefits, a claim, whether "formal" or "informal" 
must be "in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 38 
C.F.R. § 3.1(p) defines "claim," informal as well as formal, 
as a "communication in writing."  

Further, the CAFC stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The CAFC also pointed out the 
provisions of 38 C.F.R. § 3.155(a) make clear that there is 
no set form that an informal written claim must take.  All 
that is required is that the communication "indicat[e] an 
intent to apply for one or more benefits under the laws 
administered by the Department," and "identify the benefits 
sought."

Previous determinations on which an action was predicated, 
including decisions of service connection will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The CAVC has further 
held that simply to claim CUE on the basis that previous 
adjudications had improperly weighed the evidence can never 
rise to the stringent definition of CUE.



The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
at 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).


New and Material Evidence

The veteran initially raised a claim of entitlement to 
service connection for an eye disability in June 1968.  He 
specified the right eye.  That claim, characterized as 
"service connection for left and right eye conditions," was 
denied in a June 1968  rating decision.  The evidence of 
record at that time included the veteran's service medical 
records.  

In denying the claim, the RO observed that, while a myotomy 
was performed on the veteran's left eye during service, the 
purpose of such surgery was to correct esotropia of the left 
eye that had preexisted his active duty.  The RO further 
noted that service medical records were absent any indication 
of treatment for a right eye disability.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

In correspondence received by the RO in October 1997, the 
veteran again raised a claim of entitlement to service 
connection for an eye disability.  In a November 1997 rating 
action, the RO denied the claim, finding that new and 
material evidence had not been submitted.  The veteran 
disagreed with that determination and initiated an appeal.  

Once again, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  




In the present case, the relevant evidence submitted 
subsequent to the last final prior denial by the RO in June 
1968 includes VA examination reports dated in January 1998, 
February 1999, April 1999 and February 2003.  Newly received 
evidence also includes VA outpatient treatment reports dated 
from 1998 to 2003.  

Such evidence reveals various diagnoses of right esotropia 
with a preference of the left eye, hyperopic astigmatism and 
presbyopia, refractive error, both eyes, alternating 
esotropia and presurgical cataracts, both eyes.  The 
veteran's corrected vision was shown to be 20/20+.  

The evidence received by the RO subsequent to the last final 
June 1968 rating decision is not new inasmuch as it 
demonstrates esotropia and refractive error of the eyes.  
Indeed, such diagnoses were established as of the June 1968 
rating action.  

However, the diagnosis of presurgical cataracts, both eyes, 
noted in a December 2001 VA outpatient treatment report does 
constitute new evidence, as such diagnosis was not previously 
established by the evidence of record in June 1968. 

The Board further finds that the new evidence is also 
material.  In so finding, it is recalled that the basis for 
the 1968 denial was that the veteran's esotropia preexisted 
service.  However, the December 2001 VA records demonstrating 
cataracts raise the possibility that such condition, which 
has not been shown to preexist the veteran's active duty, 
arose as a result of the veteran's in-service eye surgery.  
Thus, such evidence bears directly and substantially on the 
matter under consideration (i.e., nexus to service) and is so 
significant that it must be considered in order to fairly 
decide the claim.  

Having determined that new and material evidence has been 
received in this case, the veteran's claim of entitlement to 
service connection for postoperative residuals of a myotomy 
for esotropia of the left eye is reopened.  

The Board finds, however, that additional development is 
required before addressing the merits of the claim.  
Therefore, this issue will be further discussed in the REMAND 
portion of this decision.


Increased Evaluation

Factual Background

A VA Emergency Care Unit report dated in October 1997 
revealed a complaint of left shoulder pain times 6 months.  
The veteran stated that such pain was increasing in 
intensity.  

A VA outpatient treatment report dated in November 1997 noted 
left shoulder pain over the past 7 to 8 months.  

Also in a November 1997 VA treatment report, the veteran's 
left shoulder was objectively examined.  He had full range of 
motion, with no obvious tenderness to palpation.  The 
diagnosis was left shoulder pain.  X-rays showed that the 
left acromioclavicular joint appeared to be separated.

A VA Emergency Care Unit report dated in December 1997 
revealed complaints of ongoing left shoulder pain.  The 
veteran also had numbness to his hand.  He stated that such 
symptoms were interfering with his ability to sleep and to 
work.  

The veteran received a VA orthopedic examination in December 
1997.  He complained of increasing left shoulder pain, which 
at times was constant.  The pain was acute at times, 
particularly upon leaning over something and pushing away to 
stand up.  He denied morning stiffness but complained of some 
crepitation and popping.  He also reported loss of range of 
motion due to pain.  

Objectively, the left shoulder had a slight prominence of the 
acromioclavicular joint.  There was discomfort with palpation 
and compression of that joint.  The remaining portion of the 
clavicle was not painful.  
He had 80 degrees of internal/external rotation limited by 
pain and 170 degrees of forward flexion and abduction, 
limited by pain.  There was considerable crepitation in the 
anterior in the acromioclavicular joint on manipulation.  He 
had a negative drop test and no subluxation was present.  The 
veteran was diagnosed with subluxation, left 
acromioclavicular joint, with distal clavicular degeneration 
and chronic pain.  X-rays taken in conjunction with the 
examination demonstrated an impression of apparently stable 
postoperative joints.  

A January 1998 VA clinical record noted the veteran's 
profession as a construction worker and a millwright.  He was 
often required to maneuver heavy machinery and had to take 
the last few weeks off due to health reasons, including his 
left shoulder.  

Objectively, the veteran favored his left shoulder while 
undressing.  Some separation of his acromioclavicular joint 
was noted upon inspection, but there was no evidence of 
atrophy or soft tissue swelling.  He had full passive and 
active range of motion, with some pain elicited on abduction 
to 90 degrees and with adduction against resistance.  The 
acromioclavicular joint separation was nontender upon 
palpation.  The assessment was slowly progressive chronic 
pain syndrome in the left shoulder with recent acceleration 
over the past 7 months.  He was referred to orthopedics.

A VA treatment report from that same day in January 1998, 
presumably the orthopedics consult, noted left shoulder pain.  
Inspection of the shoulder proved normal.  The veteran had 
essentially normal passive range of motion and nearly normal 
active range of motion.  

A VA outpatient treatment report dated in April 1998 revealed 
complaints of episodic left shoulder pain.  Physical 
examination revealed the following range of motion:

Flexion- 180 degrees, mild pain at 90 degrees 
Abduction- 180 degrees
Internal rotation- reached L4 level
External rotation- 60 degrees 
There was tenderness in the deltopectoral groove with deep 
palpation, as well as some mild tenderness in the 
acromioclavicular joint.  No particular instability of the 
shoulder was detected.  The veteran had pain with antero-
posterior stress.  His strength was 5/5 for external 
rotation, internal rotation, flexion and abduction.  There 
was slight crepitance with circumduction.  He was prescribed 
Vicodin for his pain.  

An April 1998 VA Emergency Care Unit record noted left 
shoulder pain that increased when the veteran raised his arm.  

A May 1998 VA examination noted global tenderness over the 
left shoulder with palpation.  Range of motion was as 
follows:

Flexion- 180 degrees
Extension- 45 degrees
Abduction- 180 degrees
Adduction- 45 degrees
Internal rotation- 80 degrees
External rotation- 90 degrees

There was pain upon the extremes of motion.  He had 5/5 motor 
examinations bilaterally, with 5/5 grasp strength in the left 
arm.  The diagnosis was rotator cuff tear, tendonitis, 
acromioclavicular joint separation and degenerative joint 
disease, left shoulder.  

The veteran received further treatment for his left shoulder 
pain in July 1998.  

Further VA treatment reports dated in July 1998 show 
objective examination of the left shoulder.  There was no 
appreciable deltoid atrophy over the left shoulder.  Range of 
motion was as follows:

Forward elevation- 170 degrees 
Internal rotation- reached T6 level
External rotation- 75 degrees

The July 1998 record showed negative impingement sign and 
negative posterior instability.  The veteran had positive 
anterior apprehension sign and a positive relocation test.  
There was some crepitus with range of motion.  

The veteran was again examined by VA in January 2000.  He 
complained of constant moderate to severe left shoulder pain.  
Such pain worsened with any lifting, sleeping in any 
position, repetitive motion and any sustained over head 
activity.  He also complained of weakness in his left arm and 
hand.  He reported decreased motion of his left shoulder, 
easy fatigability, stiffness, especially with immobility and 
joint noise.  He denied additional loss of motion due to 
joint pain or instability.  He experienced some numbness of 
the fingers of his left hand.  

Upon objective examination, there was decreased left arm 
swing with ambulation.  The left shoulder was higher than the 
right.  No swelling was noted.  There was mild muscle atrophy 
over the left trapezius muscle, biceps and triceps.  There 
was also tenderness over the acromioclavicular joint as well 
as over the rotator cuff.  Range of motion was as follows:

Flexion- 170 degrees
Extension- 40 degrees
Abduction- 170 degrees
Adduction- 45 degrees
Internal rotation- 70 degrees
External rotation- 45 degrees

A March 2000 VA outpatient treatment report noted intense 
left shoulder pain, rated by the veteran as being 10 out of 
10 in intensity.  He stated that Ibuprofen did not typically 
help when his pain was that severe.  

An April 2000 VA outpatient treatment report contains a 
recommendation for left shoulder arthroscopy.  



A June 2000 VA outpatient treatment report indicates 
complaints of left shoulder pain.  

An April 2001 VA treatment record indicated the veteran's 
desire to proceed with left shoulder surgery.  He complained 
of partial dislocations that caused extreme pain, and he 
added that the shoulder got stuck in certain places.  He 
denied numbness or radiating pain down his arm.  His left 
shoulder pain woke him about 3-4 times per week.  He treated 
such pain with Ibuprofen and was then able to resume sleep.  
He indicated that the bicipital groove was the area of pain 
upon dislocation.  

Objectively, the veteran had full range of motion compared 
bilaterally by Apley scratch.  He had a negative impingement 
sign, but there was biciptal tenderness.  He had equal 
strength bilaterally for internal and external rotation.  He 
had flexion pain with palm down forward and had a negative 
Yergason test.  There were no audible clicks or pops with 
movement.  Forward flexion beyond 90 degrees elicited pain.  

In September 2001, the veteran reported for VA clinical 
treatment with complaints that his left shoulder dislocated 
2-3 times per week.  He always reduced it by himself, and 
there was no radiographic confirmation of true dislocation.  
The veteran was noted to be right-hand dominant.  

Objectively, range of motion tests yielded the following 
results:

Flexion- 170 degrees
Abduction- 170-180 degrees
Internal rotation- 57 degrees
External rotation- 50 degrees

Additional findings in September 2001 included a negative 
impingement reinforcement test and a fairly negative 
apprehension test with no change in relocation.  There was no 
obvious instability.  

The veteran was again examined by VA in November 2001.  A 
full range of motion of the left shoulder was exhibited.  On 
inspection, he carried his arm normally as he walked across 
the room and climbed onto the examination table.  The left 
shoulder was grossly normal in appearance, with no scars.  He 
had normal strength and sensation of the left shoulder.  He 
also had normal grip in both hands.  There was mild 
crepitation of the shoulder joint, equal in both the left and 
right shoulders.  The examiner could not feel any laxity of 
the humorus joint capsule, nor did he detect any deformity of 
the acromioclavicular joint.  The diagnoses were mild 
arthritic changes in the left shoulder joint and congenital 
abnormality of the distal clavicle on the left.  

In March 2002, the veteran underwent left shoulder surgery.  
Upon discharge, there was no appreciable deltoid atrophy over 
the left shoulder.  Range of motion was as follows:

Forward elevation- 170 degrees
Internal rotation- to the T6 level
External rotation- 75 degrees

Further objective findings upon discharge in March 2002 
showed negative impingement sign, negative posterior 
instability, positive anterior apprehension sign and positive 
relocation test.  There was some crepitus with range of 
motion.  

An April 2002 VA treatment record indicated that the veteran 
felt relief status post his left shoulder surgery.  

A May 2002 VA outpatient treatment report noted that the 
veteran was performing stretching and strengthening exercises 
on the left shoulder.  

In August 2002 the veteran was seen for VA orthopedic follow-
up on his left shoulder.  He stated that he still had some 
discomfort, but that the shoulder was generally better since 
surgery.  He reported continued limitation of motion.  

The veteran's most recent VA orthopedic examination was in 
March 2003.  Despite having undergone recent arthroscopic 
debridement of the left shoulder with a Mumford distal 
clavical resection and acromioplasty, he continued to 
experience constant pain.  He rated his left shoulder pain as 
a 4 or 5 out of 10.  The pain woke him at night and was made 
worse with repetitive movements.  He was unable to lean on 
his left shoulder.  He was also unable to perform pushing or 
pulling activities.  Since his surgery there was no catching 
of the left shoulder.  He did note crepitation.  He also 
reported morning stiffness and flare-ups with repetitive use 
and activity.  His flare-ups rated from 8-10 on a scale of 
10.  During such periods, he had additional motion loss.  He 
had worked as a construction millwright but was recently 
determined disabled due to his left shoulder disability and 
also due to mental health issues.  

On physical examination, the left shoulder showed a well 
healed surgical scar over the distal clavicular area.  There 
was tenderness anteriorly over the acromioclavicular joint as 
well as the deltoid bursa.  There was no gross atrophy.  The 
remaining portion of the clavicle appeared to be intact.  
Range of motion was as follows:

Flexion- 100 degrees
Extension- 45 degrees
Abduction- 90 degrees
Internal rotation- limited by pain at 45 degrees
External rotation- limited by pain at 45 degrees

The veteran had pain on movement during range of motion 
testing.  There was no subluxation.  He had slight trapezius 
pain, and no rhomboidal pain.  The pain was visibly 
manifested upon movement of his left shoulder.  

Following the examination, the VA examiner commented that he 
would expect an additional 15-20 degrees loss of forward 
flexion and abduction during episodes of flare-ups along with 
a loss of 10-15 degrees of internal and external rotation.  
He also expected moderately severe weakness in pulling and 
pushing activities secondary to pain.  He did not expect any 
significant incoordination.  

The examiner noted that the veteran would not be considered 
employable in his usual and customary occupation (as a 
construction millwright) due to his left shoulder disability.  


Analysis

The veteran is presently assigned a 20 percent disability 
evaluation for a left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration, 
pursuant to Diagnostic Code 5010-5203.  Diagnostic Code 5010 
instructs that arthritis due to trauma, substantiated by X-
ray findings, should be rated as degenerative arthritis under 
Diagnostic Code 5003.  That Code section then provides that 
such degenerative arthritis should be rated based on 
limitation of motion of the affected joint.  

Diagnostic Code 5201 addresses limitation of motion with 
respect to the shoulder.  The criteria differ depending on 
whether the extremity at issue is major or minor.  As the 
veteran's left arm is non-dominant, only the criteria for the 
minor upper extremity have been detailed at this time.  

Under Diagnostic Code 5201, an evaluation of 20 percent is 
warranted for limitation of motion of either extremity at 
shoulder level.  An evaluation of 30 percent applies where 
the evidence shows limitation of the minor extremity to 25 
degrees from the side.  No higher evaluation is available 
under this Diagnostic Code with respect to the minor 
extremity.   

The evidence of record, as detailed above, fails to establish 
limitation of the minor extremity to 25 degrees from the 
side.  To the contrary, the competent evidence shows that the 
veteran had abduction to 90 degrees upon examination in 
January 1998 and March 2003.  Moreover, examination in 
December 1997 and January 2000 showed abduction to 170 
degrees, and abduction to a full 180 degrees was demonstrated 
in April 1998 and May 1998.  At no time was the veteran's 
abduction shown to be less than 90 degrees.  

Based on the foregoing, it is clear that the veteran is not 
entitled to the next-higher disability evaluation under 
Diagnostic Code 5201 based specifically on the rating 
criteria.

The Board has also considered Diagnostic Code 5203 as a basis 
for an increased rating for the veteran's left shoulder 
disability.  Diagnostic Code 5203 provides that, with regard 
to the minor extremity, a 20 percent evaluation is assignable 
for nonunion of the clavicle or scapula with loose movement, 
or dislocation of the clavicle or scapula.  Diagnostic Code 
5203 also provides that, otherwise, the disability should be 
evaluated based on impairment of function of contiguous 
joint. 38 C.F.R. § 4.71a, DC 5203 (2003).  

As Diagnostic Code 5203, provides a maximum benefit of 20 
percent, which the veteran is presently receiving, this Code 
section cannot serve as a basis for a higher disability 
evaluation here.  

The Board has considered whether an increased rating is 
justified based on additional functional impairment due to 
factors such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  
See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  It is upon this basis that the 
Board determines that the maximum schedular evaluation of 30 
percent under the assigned diagnostic code is warranted.

In this vein, the Board acknowledges the veteran's consistent 
complaints of left shoulder pain, crepitation and limited 
motion.  The veteran also stated that his left shoulder would 
dislocate.  

With respect to his pain, the veteran stated in a March 2000 
VA outpatient treatment report that his discomfort rated a 10 
out of 10, and that Ibuprofen was offering no relief.  
Furthermore, at his March 2003 VA examination the veteran 
reported that during flare-ups his pain rated from 8-10 on a 
scale of 10.  He also indicated that such flare-ups were 
accompanied by additional loss of motion.  

Objectively, a December 1997 treatment report noted 
discomfort with palpation and compression of the 
acromioclavicular joint.  Considerable crepitation was also 
noted.  A January 1998 VA clinical record noted that the 
veteran favored his left shoulder while undressing.  In May 
1998, global tenderness was noted upon palpation of the left 
shoulder.  In July 1998, a positive anterior apprehension 
sign and a positive relocation test were noted.  In January 
2000, there was decreased left arm swing with ambulation and 
mild muscle atrophy was indicated.  
In April 2001, he had flexion pain with palm down forward.  A 
March 2002 treatment report noted positive anterior 
apprehension sign and positive relocation test, with some 
crepitus.  Finally, in March 2003, there was tenderness 
anteriorly over the acromioclavicular joint as well as the 
deltoid bursa.

The Board is of the opinion that the evidentiary record does 
suggest and clinical objective findings do support 
significant pain and functional loss of the minor upper 
extremity due to such pain.  The VA examiner on last 
examination clearly delineated such functional loss reflected 
in limited motion expected during flare-ups as well 
corresponding weakness.  Any doubt in this regard as to 
functional loss due to pain should be resolved in the 
veteran's favor.  Pain is a major component of the veteran's 
left shoulder disability and the record does support 
assignment of an additional 10 percent to compensate him 
therefor with application of the provisions under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, thereby warranting the maximum schedular 
evaluation under diagnostic code 5201.


Extraschedular Evaluation

Finally, the evidence shows that a VA examiner has recorded 
that the veteran's left shoulder disability precludes his 
continued engagement of his usual occupation as a millwright.  
The veteran's award of disability benefits from the Social 
Security Administration are in part predicated on his 
service-connected left shoulder disability.  Accordingly, the 
matter of extraschedular evaluation pursuant to the criteria 
of 38 C.F.R. § 3.321(b)(1) (2003) is addressed in the remand 
portion of this decision.


Earlier Effective Date

In the present case, the veteran was discharged from active 
service in November 1967.  He submitted a service connection 
claim for a left shoulder disability within one year of 
separation.  Nevertheless, despite the provisions of 38 
C.F.R. § 3.400(b)(2), he is not entitled to an effective date 
of the day following separation from service.  The reason for 
this is that, when his original claim was denied in March 
1968, the veteran did not perfect an appeal.  As a result, 
that determination became final.  38 U.S.C.A. § 7105 (West 
2002).  Therefore, the left shoulder claim is now properly 
characterized as a "reopened claim."  

The effective date of an award based on a claim reopened 
after final adjudication is the date of receipt of claim or 
the date the entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(r).  

Here, correspondence received by the RO on October 14, 1997, 
constitutes a claim for the benefit sought.  Thus, that date 
serves as the date of claim.  The Board has reviewed the 
claims file in an attempt to find any other correspondence or 
treatment records which might serve as an informal claim.  
However, no document prior to October 16, 1997, can be 
construed as identifying a claim of entitlement to service 
connection.  See 38 C.F.R. § 3.155 (2003).  In so finding, 
the Board acknowledges statements from the veteran received 
by the RO on July 31, 1996, and September 10, 1996.  The 
first appears to relate to a claim of entitlement to 
compensation due to individual unemployability.  The latter 
may also pertain to that same issue.  In neither case did the 
veteran identify a left shoulder disability.  Thus, neither 
correspondence results in an earlier claim date here.  

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
October 14, 1997, date selected by the RO was appropriate.  
The reason for this is that, if the entitlement arose prior 
to October 14, 1997, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  

Any evidence showing that the entitlement occurred after 
October 14, 1997, would not entitle the veteran to an earlier 
effective date, since the later of the two dates is 
controlling.

There remains one possible means by which the veteran could 
be awarded an earlier effective date as to his award of 
service connection for a left shoulder disability.  
Specifically, if, as the veteran argues, there is a showing 
of CUE with respect to the March 1968 rating decision wherein 
the RO denied service connection for a left shoulder 
disability, then that determination would cease to be final 
and a claim date retroactive to 1968 could be applied.  

Thus, it is necessary to revisit the March 1968 rating 
decision.  At that time, the RO noted that veteran was seen 
in service for a "trick shoulder."  The RO also noted that 
the veteran was ultimately discharged due to a failure to 
meet medical standards at the time of enlistment because of a 
chronic recurrent dislocation of the left shoulder.  The RO 
further observed that the evidence of record showed that 
dislocation first occurred 1 1/2 years previously.  Recurrent 
dislocations continued, followed by several days of pain, 
which had become increasingly severe.  Such pain did not 
improve upon physical therapy.  The RO held that, based on 
these facts, the evidence established a preexisting left 
shoulder disability that was not shown to have been 
aggravated beyond its natural progress.  

One means of establishing CUE is to demonstrate that the 
correct facts, as they were known at the time, were not 
before the adjudicator at the time of the final decision 
being challenged.  See Russell v. Principi, 310, 313 (1992).  
However, upon review of the service medical records, it can 
be seen that the RO correctly stated the facts pertinent to 
the veteran's claim.  Thus, one basis for a finding of CUE 
has been eliminated here.  

The final means by which to establish CUE is to demonstrate 
that the adjudicator incorrectly applied the statutory or 
regulatory provisions extant at the time.  See Russell v. 
Principi, 310, 313 (1992).  Moreover, such misapplication 
must result in an error that is undebatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Id.  

In essence, then, in order for the veteran to prevail in his 
contention of CUE, he must demonstrate that the evidence of 
record at the time of the earlier decision could have 
resulted in only one possible conclusion, namely, that he was 
entitled to a grant of service connection for a left shoulder 
disability.

As stated above, the evidence before the RO in 1968 certainly 
allowed for the conclusion that the veteran's left shoulder 
disability preexisted service.  Moreover, while one might 
find that the veteran's in-service symptomatology 
demonstrated aggravation, the opposite could also be 
reasonably concluded as well.  Indeed, the claims file 
contained no competent medical statement explicitly opining 
that the veteran's left shoulder injury permanently worsened, 
beyond its natural progress, as a result of military service.  
Had such opinion existed, then the RO's denial of service 
connection would likely constitute CUE.  

In the absence of such an opinion, however, the veteran's CUE 
assertions merely amount to a disagreement as to how the 
facts were weighed or evaluated by the RO in 1968.  The 
veteran had the opportunity to challenge the decision for 
these reasons back in 1968, but he choose not to initiate a 
timely appeal.  Such appeal cannot now be undertaken under 
the rubric of CUE.  

For all of the foregoing reasons, the Board finds that the 
March 1968 rating action is valid and remains final.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
postoperative residuals of a myotomy for esotropia of the 
left eye, the appeal is granted to this extent only.



Entitlement to an increased evaluation of 30 percent for a 
left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.

The requirements for a finding of CUE in a March 1968 rating 
decision
having not been established, entitlement to an effective date 
prior to October 14, 1997, for the grant of service-
connection for a left shoulder disability with subluxation of 
acromioclavicular joint and distal clavicular degeneration, 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The evidence associated with the claims file in connection 
with the veteran's reopened claim of entitlement to service 
connection for postoperative residuals of a myotomy for 
esotropia of the left eye show a current eye diagnosis of 
cataracts.  What is lacking is competent medical opinion 
discussing the etiology of that condition, specifically, 
whether it could be a postoperative residual of the veteran's 
in-service myotomy.  

The Board is of the opinion that a contemporaneous, 
comprehensive VA ophthalmological examination of the veteran 
would materially assist in the adjudication of his appeal.  
See, e.g., 38 C.F.R. § 4.1 (2003).  ("It is...essential both 
in the examination and in the evaluation of the disability, 
that each disability be viewed in relation to its history.")  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

As the Board noted earlier, the RO must again address the 
issue of extraschedular evaluation in view of the VA 
examiner's comment that the veteran's service-connected left 
shoulder disability precluded his continued pursuit of his 
regular occupation as a millwright.  Also, the service-
connected left shoulder disability constituted part of the 
basis for the grant of disability benefits from the Social 
Security Administration.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent; particularly.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him his eye disabilities since 
service and service-connected left 
shoulder disability since March 2003.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  The VBA AMC should have the veteran 
clarify the benefit he receives from SSA 
and ask him to provide any records he may 
have prior to requesting them directly 
from SSA.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran for the purpose of 
ascertaining whether any eye disorders 
found on examination are due to service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  



Any further indicated special studies 
must be conducted.  It is requested that 
the examiner address the following 
medical issues:

(a) What eye disorders does the veteran 
have?

(b) Is it at least as likely as not that 
any eye disorder(s) found on examination 
is/are related to service on any basis 
including surgery therein particularly 
with respect to cataracts, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  In view of the Board's grant of 
entitlement to an increased evaluation 
for the veteran's service-connected left 
shoulder disability, the VBA AMC should 
again consider referral of the veteran's 
claim to the VA Under Secretary or the 
Director, Compensation and Pension 
Service, for consideration of 
extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
review report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  


The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claim of 
entitlement to service connection for 
postoperative residuals of a myotomy for 
esotropia of the left eye.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) which 
are deemed warranted without good cause shown may adversely 
affect the outcome of his claim for service connection.  
38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



